Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-14 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application is a continuation of US Patent Application 16/582,103 filed September 25, 2019, which is a continuation of US Patent Application 14/489,116 filed September 17, 2014, claims priority to U.S. Provisional Patent Application No. 61/878,949 filed September 17, 2013, entitled "Private Photo Sharing System, Method and Network", the entire contents of both are incorporated herein by this reference.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 17/140,394 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,885,307. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/140,394)
(underline also means similar)
US Patent 10,885,307
(bold means the differences)
1. A photograph network sharing process comprising the steps of: 
(a) uploading one or more photographs to a server; 

(b) registering a user, wherein the step of registering a user includes: 
(i) providing the user with an option to consent to receiving one or more photographs stored on the server and that contain an image of the user; 



(iii) creating a secure access to a photo gallery uniquely associated to the registered user and stored on the server; 

(iv) storing the primary facial metrics on the server and linking the primary facial metrics of the registered user to the photo gallery; and 

(v) providing the registered user with an unique subject identifier or unique link for access into the photo gallery uniquely associated to the registered user; and 
(c) processing the one or more photographs by the server after registration of the user occurs, wherein the step of processing the one or more photographs includes the steps of: 
(i) extracting facial metrics on any face depicted within each photograph, of the one or more photographs; and 
(ii) creating a database on the server that links each photograph, of the one or more photographs to corresponding extracted facial metrics; 14 



(d) automatically linking the identified photograph to the photo gallery uniquely associated to the registered user, whereby the registered user accessing the photo gallery uniquely matched to the registered user gains access only to all identified photographs which contain the image of the registered user.

(a) uploading one or more photographs taken by a photographer at an event, to a server generally controlled by a photographer;  
(b) registering a user attending the event, wherein the step of registering a user includes: (i) providing the user attending the event with an option to consent to receiving one or more photographs taken during the event and that contain an image of the user;  


(iii) creating a secure access to an event photo gallery uniquely associated to the registered user and stored on the server generally 
controlled by the photographer;  
(iv) storing the primary facial metrics on the 
server and linking the primary facial metrics of the registered user to the event photo gallery;  and 
(v) providing the registered user with an unique 
subject identifier or unique link for access into the event photo gallery uniquely associated to the registered user;  and 
(c) processing the one or more photographs by the server after registration of the user occurs, wherein the step of processing the one or more photographs includes the steps of: 
(i) extracting facial metrics on any face depicted within each photograph, of the one or more photographs;  and 
(ii) creating a database on the server that links 
each photograph, of the one or more photographs to corresponding extracted facial metrics;  

facial recognition metrics to the extracted facial metrics contains a predetermined level of certainty that the photograph contains an image of the registered user;  and 

(d) automatically linking the identified photograph to the event photo gallery uniquely associated to the registered user, whereby the 
registered user accessing the event photo gallery uniquely matched to the registered user gains access only to all identified photographs taken during the event and which contain the image of the registered user.



As demonstrated, for example the independent claim 1 of US Patent 10,885,307 discloses the features of the independent claim 1 of 17/140,394 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/140,394 to modify the claims to achieve the features of claims of US Patent 10,885,307. 


5. 	Claim 1 of the instant application 17/140,394 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,460,151. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/140,394)
(underline also means similar)
US Patent 10,460,151
(bold means the differences)
1. A photograph network sharing process comprising the steps of: 






(a) uploading one or more photographs to a server; 





(b) registering a user, wherein the step of registering a user includes: 
(i) providing the user with an option to consent to receiving one or more photographs stored on the server and that contain an image of the user; 


(ii) extracting primary facial metrics from a photograph of the user, when the user consents to receiving the one or more photographs, defined as a registered user; 

(iii) creating a secure access to a photo gallery uniquely associated to the registered user and stored on the server; 


(iv) storing the primary facial metrics on the server and linking the primary facial metrics of the registered user to the photo gallery; and 

(v) providing the registered user with an unique subject identifier or unique link for access into the photo gallery uniquely associated to the registered user; and 
(c) processing the one or more photographs by the server after registration of the user occurs, wherein the step of processing the one or more photographs includes the steps of: 
(i) extracting facial metrics on any face depicted within each photograph, of the one or more photographs; and 


11583634_1(iii) matching and linking a photograph, of the one or more photographs uploaded to the server, to the registered user, wherein the step of matching and linking a photograph includes: 

automatically comparing the primary facial metrics with the extracted facial metrics stored on the database and corresponding to any and all photographs, of the one or more photographs, uploaded to the server; 
identifying a photograph, when comparing the primary facial recognition metrics to the extracted facial metrics contains a predetermined level of certainty that the photograph contains an image of the registered user; and 

(d) automatically linking the identified photograph to the photo gallery uniquely associated to the registered user, whereby the registered user accessing the photo gallery uniquely matched to the registered user gains access only to all identified photographs which contain the image of the registered user.
processing one or more photographs taken by a photographer at an event, to a server generally controlled by a photographer, and wherein the step of 
processing one or more photographs includes the steps of: 

uploading the one or more photographs to the server;  extracting facial metrics on any face depicted within each photograph, of the one or more photographs;  and creating a database on the server that links each photograph, of the one or more photographs to corresponding extracted facial metrics;  registering a user attending the event, wherein the step of registering a user includes: 
providing the user attending the event with an option to consent to receiving one or more during the event and that contain an image of the user;  
extracting primary facial metrics from a photograph of the user, when the user consents to receiving the one or more photographs, defined as a registered user;
  
creating a secure access to an event photo gallery uniquely associated to the registered user and stored on the server generally controlled by the photographer;  

storing the primary facial metrics on the server and linking the primary facial metrics of the registered user to the event photo gallery;  

and providing the registered user with an unique subject identifier or unique link for access into the event photo gallery uniquely associated to the registered user;  












and matching and linking a photograph, of the one or more photographs uploaded to the server, to the registered user, wherein the step of matching and linking a photograph includes: 

automatically comparing the primary facial metrics with the extracted facial metrics stored on the database and corresponding to any and all photographs, of the one or more photographs, uploaded to the server;  
identifying a photograph, when comparing the primary facial recognition metrics to the extracted facial metrics contains a predetermined level of certainty that the photograph contains an image of the 
registered user;  and
 automatically linking the identified photograph to the event photo gallery uniquely associated to the registered user, whereby the registered user accessing the event photo gallery uniquely matched to the registered user gains access only to all identified photographs taken during the event and which contain the image of the registered user.


Similar double patenting rejection will apply for the dependent claims and are rejected based on their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-398082. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458